Order filed April 21, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-01021-CR
                                  ____________

                        RAUL RODRIGUEZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1348372

                                    ORDER

      This is an appeal from a sentence imposed November 24, 2015. A related case
was previously filed in the Court of Appeals for the First District of Texas under
case number 01-12-00688-CR.

      It is ORDERED that the appeal docketed under this court’s appellate cause
number 14-15-01021-CR is transferred to the Court of Appeals for the First District
of Texas pursuant to Local Rule 1.5. 14th Tex. App. (Houston) Loc. R. 1.5. The
Clerk of this Court is directed to transfer all papers filed in the case, and certify all
Orders made, to the Court of Appeals for the First District of Texas.

                                    PER CURIAM